Citation Nr: 1329636	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-16 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2009 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The Board remanded the issue in August 2012 and March 2013 
for further development.  In May 2013, the Veteran's claim 
was referred for a medical opinion by an expert from the 
Veterans Health Administration (VHA).  38 U.S.C.A. § 7109 
(West 2002); 38 C.F.R. § 20.901 (2012).  In June 2013, an 
opinion letter was received and referred to the Veteran and 
his representative for review and the submission of any 
additional evidence or argument.  38 C.F.R. §§ 20.903, 
20.1304(c) (2012).  A copy of the VHA opinion letter has 
been associated with the claims file.  The case is now once 
again before the Board for adjudication.

A review of the Virtual VA paperless claims processing 
system reveals pertinent VA treatment records dated from 
April 2001 to March 2012.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is in relative equipoise as to whether the 
Veteran's current right shoulder disorder is causally 
related to his military service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right 
shoulder disability have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, 
no further discussion of compliance with VA's duty to notify 
and assist is necessary.

The Veteran asserts that he has a current right shoulder 
disability as a result of shoulder injury and strain caused 
by 6 years of serving on a Division Rifle Team in service, 
which required him to frequently fire rifles.  The Veteran 
has stated that he began having shoulder pain in the service 
which became continually worse over the years.  He has 
stated that he began receiving injections to alleviate pain 
in his right shoulder in the late 1960s or early 1970s, and 
has had an injection every 4 to 6 months since that time.

Generally, in order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2012); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical records establish that the Veteran has a current 
right shoulder disability.  A December 2008 private magnetic 
resonance imaging (MRI) study from the Monroe Clinic 
revealed a massive right rotator cuff tear.  January 2009 
private treatment notes from the Monroe Clinic documented 
the Veteran's complaints of right shoulder pain and 
discomfort for "years."  At the Veteran's November 2012 VA 
examination, he was diagnosed with chronic right rotator 
cuff tear status post surgical repair and osteoarthritis of 
the right shoulder.

There is also evidence suggesting in-service incurrence of a 
right shoulder injury and activities indicative of frequent 
rifle usage.  The Veteran's service treatment records show 
that he was treated for soreness in both shoulders in March 
1959.  The Veteran's DD Form 214 reflects that he served as 
a Light Weapons Infantryman.  His decorations, medals, and 
badges include Rifle and Carbine bars and an Excellence in 
Competition badge for rifle.  Additional service personnel 
records, submitted by the Veteran in June 2009, show that 
the Veteran also received the Distinguished Rifleman Badge.

The Board notes that the Veteran is competent to report that 
he experienced right shoulder symptoms since service and 
that he has been receiving injections in his right shoulder 
on a regular basis for approximately the past 40 years.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
Board finds the Veteran's statements regarding his in-
service shoulder strain and his treatment and ongoing 
shoulder pain since service to be credible and 
uncontradicted by any evidence of record.

Finally, there is persuasive medical evidence that the 
Veteran's current right shoulder disability is related to 
injury from firing rifles in service.  In May 2009, the 
Veteran's private physician opined that the type of 
repetitive trauma sustained as a rifle shooter for six years 
"could explain with a reasonable degree of medical certainty 
[the Veteran's] subsequent shoulder difficulties."  In June 
2013, VA received a VHA response from a physician which 
stated that if his injury in service resulted in repetitive 
injections, the "injections over multiple years certainly 
could weaken the rotator cuff and lead to a rotator cuff 
tear.  If this is the case, then this would be a fairly 
direct correlation between his military service and his 
current rotator cuff injury."  The VHA opinion is afforded 
high probative value as it was made after a review of the 
relevant evidence, including past examinations of the 
Veteran, and contained a thorough rationale for the 
conclusion reached.  Taking into consideration the Veteran's 
competent and credible statements regarding his shoulder 
injections over many years, this opinion provides competent 
and credible evidence of a link between the Veteran's 
service and his current right shoulder disorder.

Although the November 2012 VA examiner came to a differing 
opinion regarding the likely etiology of the Veteran's 
current right shoulder disability, the Board finds that the 
most competent and probative evidence regarding the link 
between his current right shoulder disorder and in-service 
injury is at least in equipoise.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As such, entitlement to service 
connection is warranted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right shoulder 
disorder is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


